United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-526
Issued: July 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 11, 2012 appellant, through her attorney, filed an appeal from a
December 14, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of total disability
commencing on June 21, 2010 causally related to accepted dysthymia and major depression.
On appeal, counsel asserts that OWCP’s December 14, 2011 decision is “contrary to fact
and law.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
By decision dated January 16, 2004, OWCP accepted that on or before March 17, 1999
appellant, then a 46-year-old clerk, sustained major depression and dysthymia related to an
accepted left knee injury on that date.2 She remained under psychiatric care through 2009.
On August 11, 2010, while on light duty, appellant filed a recurrence of disability (Form
CA-2a) claiming that the accepted 1999 emotional condition worsened as of June 21, 2010 such
that she was totally disabled for work. She noted that she had remained under psychiatric
treatment. In an accompanying statement, appellant attributed the claimed recurrence of
disability to uncertainty about future job assignments under the National Reassessment Process
(NRP), providing a physician’s letter explaining her need for frequent bathroom breaks due to
medication side effects, and alleged human resource errors in her annuity and retirement
eligibility dates. In support of her claim, appellant submitted a May 7, 2009 note from
Dr. Vitasta Bazaz, an attending Board-certified psychiatrist, stating that she should be excused
“to use bathroom and water fountain as much as needed by her. [Appellant] is on psychotropic
med[ication]s.” She also submitted personnel forms regarding retirement and annuity
computations and an employing establishment memorandum regarding the NRP.
In a September 23, 2010 letter, OWCP advised appellant of the type of evidence needed
to establish her claim, including her attending physician’s opinion supporting a spontaneous
worsening of the accepted conditions on June 21, 2010.
Appellant submitted a June 23, 2010 chart note from Dr. Bazaz recommending
hospitalization as appellant was suicidal. She was hospitalized from June 25 to July 8, 2010.
Dr. Bazaz submitted chart notes through January 25, 2011.
In an August 16, 2010 report, Dr. Jeffrey Pearch, an attending osteopathic physician
diagnosed recurrent major depressive disorder of moderate severity. He stated that he could not
“comment on relation of current symptoms to past events.” Dr. Pearch submitted progress notes
through October 7, 2010.
In an August 12, 2010 report, Dr. David B. Hartman, an attending Board-certified
orthopedic surgeon, noted treating appellant for a knee condition. He released her to limitedduty work.
On May 16, 2011 OWCP obtained a second opinion from Dr. John Delaney, a Boardcertified psychiatrist, who diagnosed bipolar II disorder with rapid cycling. Dr. Delaney opined
that unspecified work stress following 2005 knee surgery precipitated “a return of depression …
with bipolar features on June 21, 2010.” He opined that appellant was totally and permanently
disabled for work due to bipolar disorder and the accepted depression.
Appellant participated in outpatient group therapy sessions from July 12 to
November 5, 2010.

2

OWCP accepted a March 17, 1999 left knee injury under File No. xxxxxx516.

2

By decision dated June 16, 2011, OWCP denied appellant’s claim for recurrence of
disability on the grounds that causal relationship was not established. It found that she attributed
the claimed recurrence of disability to new work factors, including fear of reassignment,
embarrassment over providing a medical excuse for frequent bathroom breaks and frustration
regarding the employing establishment’s calculation of her annuity. OWCP found that appellant
should have filed a new occupational disease claim based on these intervening factors.
In a July 1, 2011 letter, counsel requested a telephonic oral hearing, held on
October 6, 2011. At the hearing, he asserted that there were no intervening factors because
appellant remained under treatment for the accepted conditions as of June 21, 2010. On
September 6, 2011 counsel submitted three psychiatric appointment slips dated from March 17 to
June 16, 2011.
By decision dated and finalized December 14, 2011, an OWCP hearing representative
affirmed OWCP’s June 16, 2011 decision, finding that the medical evidence failed to establish a
spontaneous worsening of the accepted conditions on June 21, 2010 such that she could no
longer perform her light-duty job.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”3 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn (except when such withdrawal occurs for reasons of misconduct nonperformance of
job duties or a reduction-in-force) or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.4 If the disability results
from new exposure to work factors, the legal chain of causation from the accepted injury is
broken and an appropriate new claim should be filed.5
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty.6
3

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
4

See 20 C.F.R. § 10.5(x); see also Hubert Jones, Jr., 57 ECAB 467 (2006).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(a)(1) (March 2011).
See also Donald T. Pippin, 54 ECAB 631 (2003).
6

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also
Terry R. Hedman, 38 ECAB 222 (1986).

3

ANALYSIS
OWCP accepted that appellant sustained major depression and dysthymia causally related
to an accepted March 17, 1999 left knee injury. She claimed that she sustained a recurrence of
total disability beginning on June 21, 2010. Appellant asserted both that the accepted conditions
remained active and that anxiety regarding the NRP, a medical excuse and annuity computations
precipitated the claimed recurrence of disability.
In support of her claim, appellant submitted reports from Dr. Bazaz, an attending Boardcertified psychiatrist, who noted a worsening of appellant’s depression on June 23, 2010 but did
not specify a cause. Dr. Pearch, an attending osteopathic physician Board-certified in psychiatry,
diagnosed recurrent major depressive disorder but could not comment on what precipitated the
condition. Thus, neither physician supported a spontaneous worsening of the accepted emotional
conditions as of June 21, 2010 causally related to the March 17, 1999 knee injury.
OWCP obtained a second opinion from Dr. Delaney, a Board-certified psychiatrist, who
found that unspecified work events after 2005 knee surgery precipitated a worsening of the
accepted depression as of June 21, 2010. Dr. Delaney’s opinion supports that new factors
worsened the accepted emotional conditions.
In a September 23, 2010 letter, OWCP advised appellant to submit a rationalized report
from her attending physician supporting a spontaneous worsening of the accepted depression and
dysthymia. However, appellant did not do so. Rather, she asserted that stress from new work
factors worsened her condition. The exposure to work factors broke the chain of causation
stemming from the accepted emotional conditions. The circumstances did not involve a
spontaneous change in the accepted conditions.7 For this reason, OWCP’s December 14, 2011
decision denying the claimed recurrence of disability was proper under the law and facts of the
case.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, counsel asserts that OWCP’s December 14, 2011 decision is “contrary to fact
and law.” As stated, OWCP properly found that appellant did not establish that she sustained a
recurrence of disability commencing June 21, 2010 as she alleged intervening causes.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an employment-related recurrence of total disability commencing June 21, 2010
causally related to accepted dysthymia and depression.

7

Bryant F. Blackmon, 56 ECAB 752 (2005).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 14, 2011 is affirmed.
Issued: July 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

